_ F'LED

 

S-' ” l 3 2017
In the United States Court of Federal Claims U o 00un OF
l EDERAL CLA|MS
No. 17~537'1`
(Filed: September 13, 201 7)
NOT FOR PUBLICATION
***=!¢**=l¢=l=*$=!=-‘l=>i=>!==l==l=>l=*=i=*=i=**=i=*=i==l=*=f==i==l==f=*$$=!=*
ERlCA B. BROMAGEN, *
=i=
Plaintiff, * RCFC lZ(e); Motion for a More Definite
* Staternent', B E Plaintiff; Tax Refund;
v. * Wrongful Levy; 26 U.S.C. § 7422(a);
* Clintwood Elkhorn Minina Co.; Pennoni;
Tl-IE UNITED STATES, * RCFC 9(m)
>|=
Defendant. *
*’i=$$*=i=*$*$$*=!¢***=i=*****>l=*=i¢$=l¢=!¢$*=i=*>l26 U.S.C. § 7422(a) (20]6) (emphasis added). The United States Supreme Court has held that
this statute should be interpreted expansively United States v. Ciintvvood Elkhorn Mining Co.,
553 U.S. l, 7, 13 (20{)8). Thus, an individualJ such as plaintiff, Who seeks the return of funds
ievied by the Internal Revenue Service (“any sum alleged to have been t . . vvrongfuiiy collected”)
must comply With the requirements for filing tax refund suits. Accord Pennoni v. United States,
86 Fed. Ci. 351, 359 (2009) (“[T]he Supreme Court also specifically addressed the breadth of the
‘any sum’ language in section 7422 and held that . . . the taxpayers Were still required to file
refund claims because section 7422(a) not only applies to suits for the recovery of ‘any internal
revenue tax,’ but also ‘goes on to apply its prohibition against suit absent a proper refund claim
to any sum alleged to have been excessive or in any manner Wrongfully collected.”’ (quoting

Clintwood Elkhorn Mining Co., 553 U.S. at 13))

The requirements for filing a tax refund suit in the United States Court of Federai Clairns
include compliance With RCFC 9(m), Wbich provides:

Tax Refund Claim. ln pleading a claim for a tax refund, a party must include:

(1) a copy of the claim for refund, and

(2) a statement identifying
(A) the tax year(s) for Which a refund is sought;
(B) the amount, date, and place of each payment to be refunded;
(C) the date and place the return Was filed, if any;
(D) the name, address, and identification number (under seal) of
the taxpayer(s) appearing on the return;
(E) the date and place the claim for refund Was filed; and
(F) the identification number (under seal) of each piaintiff, if
different from the identification number of the taxpayer

As defendant notes, plaintiff did not provide the information required by this rule. Specifically,

plaintiff did not submit a copy of the ciaim for refund that she filed With the lnternal Revenue
Serviee pursuant to RCFC 9(m)(l) or a statement containing ali of the information described in

_2”

 

RCFC 9(m)(2). Without the information required by RCFC 9(m), defendant Will not be able to
appropriately respond to plaintiffs allegations

Accordingly, for good cause shoWn, the court GRANTS defendant’s motion for a more
definite statement Plaintiff shall file the more definite statement-Which shall include the
information described in RCFC 9(m), by no later than Wednesday, October 4, 2017.
Defendant shall than have until no later than Monday, December 4, 2017, to respond to

plaintiff’ s complaint
WIQW KOZ{@//- (.L{//

YRET M. SWEENE

IT IS SO ()RDERED.

Judge